Case 4:20-cv-00425-AW-MAF Document 1-11 Filed 08/31/20 Page 1 of 4




                          11
      Case 4:20-cv-00425-AW-MAF Document 1-11 Filed 08/31/20 Page 2 of 4




               THE FLORIDA STATE UNIVERSITY
                DIVISION OF STUDENT AFFAIRS




To:          Ahmad Daraldik, President;
             Alexander Harmon, Pro Tempore;
             John Alvarez, Parliamentarian;
             Tyler Roy, Senate Clerk;
             Corey Adamyk, Arts & Sciences;
             Daniel la Murcia, Arts &Sciences;
             Logan Bradford MacMillan, Arts & Sciences;
             Josh Weber, Arts & Sciences;
             Jean-Paul Recht, Arts & Sciences;
             Alain Acanda, Arts & Sciences;
             James Bateman, Arts & Sciences;
             Brandan Gerdts, Arts & Sciences;
             Gabrielle Little, Arts & Sciences;
             Asia Lavender, Arts & Sciences;
             Stephanie Selva, Business;
             Andrew Colvin, Business;
             Kelvin Ready, Business;
             Olivia Maddox, Business;
             Jacky Levi, Business;
             Bruno Rossi, Business;
             Madison Mougey, Business;
             Kia Tillman, Business;
             Stephanie Selva, Communication & Information;
             Kinte Wilkinson, Communication & Information;
             Sarai Palacio, Criminology & Criminal Justice;
             Quentin England, Criminology & Criminal Justice;
             Renee Wang, Hospitality;
             Joshua Haslett; Education;
             Kundhavi Gnanam, Engineering;
             Devin Hall, Engineering;
             Kay la Lowry, Engineering;
             Parker Shanahan, Human Sciences;
             Julia Eazer, Medicine;
             Daniel Pierce Ryan, Motion Picture Arts;
             Nicholas Brink, Nursing;
             Katherine Gipalo, Sociq,/ Sciences & Public Policy;
             Griffin Leckie, Social Sciences & Public Policy;
             Christian Sam, Social Sciences & Public Policy;
             Ashley Gonzalez, Social Sciences & Public Policy;
             Sasha Martin, Social Work;
             Mark Alexander Porter, Graduate Studies;
             Mariah Kill, Graduate Studies;
             Kenley Adams, Undergraduate Studies;
             Stephen Dodson, Undergraduate Studies;
             Stephanie Garcia, Undergraduate Studies;

                                                                   Exhibit 11, Page 001
      Case 4:20-cv-00425-AW-MAF Document 1-11 Filed 08/31/20 Page 3 of 4

                 Samuel Bogle, Undergraduate Studies;
                 Matthew Rua! Diaz, Undergraduate Studies;
                 Leeandre Alexandre, Undergraduate Studies;
                 Zachary Krueger, Undergraduate Studies;
                 Christian Dean, Undergraduate Studies;
                 Ashley Silvia, Undergraduate Studies;
                 Bradley Cusnier, Undergraduate Studies;
                 Juan David Ascanio Martin, Undergraduate Studies;
                 Brooke Murray, Undergraduate Studies;
                 Deia Medley Neyra, Undergraduate Studies;
                 Trenton Tookes, Undergraduate Studies;
                 Donald Ross III, Undergraduate Studies;
                 Elizabeth Chabot, Undergraduate Studies;
                 Peter Mougey, Undergraduate Studies;
                 Nimna Gabadage, Undergraduate Studies;
                 Shanice Gabriel, Undergraduate Studies;
                 Travis Waters, Undergraduate Studies;
                 Col Stinson, Undergraduate Studies;
                 Robert Gonazles, Undergraduate Studies;
                 Emmabella Rudd, Undergraduate Studies


From:            Dr. Amy Hecht, Vice President for Student Affairs       ~~
CC:              Dr. Brandon Bowden, Associate Vice President for Student Affairs
                 Jonathan Levin, Student Body President

Date:            August 7, 2020

Subject:                  Judicial Branch of SGA

The purpose of this memo is to address Jack Denton's appeal of the FSU's Student Senate vote ofno
confidence. As the Vice President for Student Affairs, I have been asked to weigh in on the decision. No
appeal process exists that would allow a student's complaint to be brought directly to my office. An
appeal can only be entertained by the Vice President for Student Affairs after the matter has first been
heard by the Student Supreme Court. Because the Student Senate has failed to confirm all five seats of
the Court, no cases can be brought to the Supreme Court for judgement.

While I believe the no-confidence vote taken against Mr. Denton resulting in his removal as Student
Senate President on June 5 followed proper procedure according to Senate Rule 1.8, I cannot comment
on the substantive arguments made in Mr. Denton's complaint. The proper venue for those arguments
is the Student Supreme Court.

I also want to express my disappointment that SGA's Student Senate did not fully seat the judicial branch
of the student government at any time throughout this past summer. This failure has left students without
a process to review decisions made by the Executive Branch and Legislature Branch. This should have
been considered a high priority by our student leaders during the summer session.

The Student Senate's failure to debate and confirm appointments to the Supreme Court has left FSU's
student government without the judicial branch of the government. Currently, there are two issues that
must be brought before the Supreme Court and both have been delayed by the inability of Student
Senate to seat a court.

It is frustrating that I am being asked to solve an issue that lies clearly in the purview of the judicial
branch, but that branch doesn't exist because of the inaction of the Student Senate. Ensuring an


                                                                                Exhibit 11, Page 002
    Case 4:20-cv-00425-AW-MAF Document 1-11 Filed 08/31/20 Page 4 of 4

effective government is in place should be the first priority of our student government leaders. I am
hopeful that the Fall Senators will take immediate action at the start of the Fall semester and seat the
judicial branch of student government. Until that time, the issues that need to be heard by the Supreme
Court will not be resolved.




                                                                          Exhibit 11, Page 003
